UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. FIMCO Select Fund ANNUAL REPORT For the Year Ended November 30, 2010 FIMCO Select Fund January 24, 2011 Dear Shareholder, Fund Performance For the period December 1, 2009 through November 30, 2010, the Fund and various benchmark performances were as follows: FIMCO Select Fund 3.38% DJIA 9.33% S&P 500 Index® 9.94% S&P 1500 SuperComposite Index 9.66% Source:Bloomberg data In looking at more specific performance by sector one can see that some sectors underperformed significantly and some outperformed significantly as shown in the table below: RETURNS FOR 12 MONTH PERIOD ENDED NOVEMBER 30, 2010 Number FMCOX Sector Sector of Positions Return Return Difference Consumer Discretionary 3 % % -19.0 % Telecommunications 1 % % % Consumer Staples 4 % % % Financials 5 % -0.4 % % Utilities 1 -7.3
